Citation Nr: 1046961	
Decision Date: 12/15/10    Archive Date: 12/22/10

DOCKET NO.  09-07 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1949 to December 
1952 and from December 1953 to September 1955.  He received the 
Combat Infantry Badge and Purple Heart Medal.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a February 2008 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, which, in pertinent part, denied entitlement 
to service connection for tinnitus.

The Board remanded the claim in June 2009 for additional 
development.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

Current tinnitus has not been demonstrated.  


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated during service.  38 
U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010) redefined VA's duty to assist a veteran in the development 
of a claim.  VA regulations for the implementation of the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2010).

Under the VCAA, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must request that the 
claimant provide any evidence in his possession that pertains to 
the claim.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 
112, 120-21 (2004), see  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) 
has also held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 4) 
degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006). 

In a letter issued in December 2007, prior to the initial 
adjudication of the claim, the RO notified the Veteran of the 
evidence needed to substantiate his claim for service 
connection.  The letter also satisfied the second and third 
elements of the duty to notify by informing the Veteran that VA 
would try to obtain medical records, employment records, or 
records held by other Federal agencies, but that he was 
nevertheless responsible for providing any necessary releases and 
enough information about the records to enable VA to request them 
from the person or agency that had them.  He was informed that VA 
provided ratings based on the rating schedule and was given 
examples of the evidence he could submit.

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 
3.159 was amended to eliminate the requirement that VA request 
that a claimant submit any evidence in his or her possession that 
might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 
2008).  Nevertheless, the Veteran was requested to submit any 
medical evidence in his possession in the December 2007 letter.  

The Veteran has substantiated his status as a veteran.  He was 
notified of all elements of the Dingess notice, including the 
disability-rating and effective-date elements of the claims, by 
the December 2007 letter.  



The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A; 38 C.F.R.  
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will 
help a claimant obtain records relevant to his claim, whether or 
not the records are in Federal custody, and that VA will provide 
a medical examination or obtain an opinion when necessary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records and VA and private medical 
records.  

Additionally, the Veteran was provided a VA audiology examination 
in December 2008.  Based on his contention that he was confused 
at the time of that examination and may have given an inaccurate 
history, the case was remanded for another examination.  That 
examination was conducted in September 2009.

The September 2009 examiner reported that part of the requested 
opinion could not be provided without resort to speculation.  
Generally when an examiner says that he or she cannot provide an 
opinion without resort to speculation, he or she must provide a 
reason for the conclusion and comment as to whether there is 
existing evidence that would permit the opinion to be provided.  
Jones v. Shinseki, 23 Vet. App. 382 (2010).  The examiner stated 
that the inability was based on the Veteran's reports.  The 
Veteran specifically had reported that he could not recall when 
his tinnitus had resolved.  It is clear that the reason for the 
examiner's opinion was that the Veteran could not provide 
necessary information, and that such information would have 
permitted an opinion to be made.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on the 
merits.



Analysis

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

The Veteran contends that he has chronic tinnitus as a result of 
an in-service mortar attack.  As a combat veteran, his report of 
this noise exposure is presumed accurate and is accepted.  
38 U.S.C.A. § 1154(b) (West 2002). 

Unfortunately, the record does not contain any clinical or lay 
evidence of current tinnitus.  

To show a current disability for purposes of a claim for service 
connection, it is not necessary that the disability be present on 
the most recent examination.  Instead, it need only be shown that 
the disability was present at some point since the claim was 
filed.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  The 
Veteran filed his claim in December 2007.  

During a December 2008 VA audiological examination, the Veteran 
reported a history of tinnitus which had resolved several years 
ago.  VA medical center (VAMC) treatment records dated since the 
claim was filed do not include any mention of, or treatment for, 
tinnitus.  

In his February 2009 VA Form 9, the Veteran stated that he had 
tinnitus, but it came and went.  He acknowledged that he had 
denied having tinnitus on prior examinations, but said that his 
answers were based on the fact that he had not known what 
tinnitus was and mostly because it came and went.  Although he 
did not report current symptoms, he asserted that the disability 
was chronic.

During a September 2009 VA examination, the Veteran reported 
several times that his tinnitus had resolved.  The examiner noted 
that the Veteran could not provide a time frame for the 
resolution of his tinnitus, although he stated that it seemed to 
have occurred within the last five years.  Based on the 
information provided by the Veteran, the VA examiner found that 
to place a time frame on the resolution of tinnitus would be 
resorting to mere speculation.  

The Veteran himself has not reported current tinnitus since at 
any time since he filed the claim for service connection in 
December 2007.  Prior to that date, tinnitus was reported on one 
occasion.  A treatment record from Lakeview Ear Nose and Throat 
Clinic dated in November 2007 contains a notation of subjective 
tinnitus.  The absence of any reports of tinnitus during the 
appeal period is consistent with the 2009 opinion that tinnitus 
had resolved, and that the resolution had occurred within the 
last five years.  As noted above he has reported to all 
clinicians since filing his claim that tinnitus has resolved, and 
has not otherwise reported current symptoms.  

Without clinical or lay evidence of a current disability, the 
weight of the evidence is against the claim, and it must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Service connection for tinnitus is denied.  



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


